Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

Response to Amendment
The submission entered April 5, 2021 in response to an Office Action mailed October 29, 2020 is acknowledged.
Claims 1-9, 15, 23-27 are pending.  Claim(s) 10-14, 16-22, 28-31 is/are cancelled.  Claim(s) 1, 3-5, 8, 15, 23, 27 is/are currently amended. 
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant's amendments have resulted in the withdrawal of the rejection under 35 USC 112 of claims 1-9, 15.
Applicant has not addressed all rejections of claim 27 under 35 USC 112; therefore, those rejections not addressed have been maintained.
Regarding the rejections under 35 USC 103, the claim amendments to claims 1 and 23 have resulted in new rejections including art to Bonnet, which is presented below. 
Regarding Claim(s) 27, the claim has not been amended to overcome the previously applied prior art and applicant has not presented arguments toward the specific rejection; therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites "operated manually or by a manual or remotely controlled PTO function". As described below, one interpretation of this recitation is that the conveying unit is operated by a .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 23, the claim language does not make clear if the claim language "moveable roller assembly" and the "roller assembly having one or more rolling wheels" refers to the same or different elements. 
Regarding Claim(s) 23, the language "a roller assembly having one or more wheels respectively mounted to one or more telescoping sections and moveable relative to each other by sliding on the rolling wheels" is confusing. The claim language, as written, sets forth that the wheels are moveable relative to each other by sliding on the rolling wheels. It appears that the telescoping sections are moveable relative to each other. The examiner suggests claim language such as -- a roller assembly having one or more wheels respectively mounted to one or more telescoping sections, wherein the telescoping sections are moveable relative to each other by sliding on the rolling wheels -- to overcome the rejection.
Regarding Claim(s) 27, the recitation "operated manually or by a manual or remotely controlled PTO function" is unclear. The recitation is interpreted as the conveying unit is 
Claims 24-26 are rejected as being dependent upon a rejected base claim. Regarding applicant's remarks that the rejection of the dependent claims is improper as no reasoning is provided, the dependent claims incorporate the subject matter of the claims from which they depend. Therefore, any deficiency in the independent claim would also be present in the dependent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al (US 4,624,357, cited by applicant) in view of Bonnet (USPN5685416).
Regarding Claim(s) 1, Oury shows a portable conveying system comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to a desired site, a hydraulically operated telescopical conveying unit (12) of a plurality of individual sections (134, 136, 138) nesting in each other (Fig. 2) or extending out from each other when telescoping (Figs. 1,3) and an internal extendable and retractable conveying belt (14) (col. 2:50-51, col. 5:55-58) situated within said telescopical conveying unit, and wherein said plurality of individual telescoping sections are movable relative to each other (col. 5:21-25). Oury does not disclose the conveying belt is a compactable serpentine conveying belt, and wherein said serpentine belt is storable on a plurality of rollers situated on a movable track below the telescopical sections. Bonnet (USPN5685416) teaches an telescopical conveying unit (10) having telescoping sections (22, 24, 26) and an endless conveyor belt (60) that is a compactable serpentine belt situated within the telescopical conveying unit, and wherein said serpentine belt is storable on a plurality of rollers (108,114) situated on a movable track (plate 112) below the telescopical sections. Rollers (114) are mounted to plate (112) which is movable along screws (122). The arrangement of the belt storable on the rollers allows the take-up and pay-out of the belt during retraction and extension of the telescoping sections. It would have been obvious 
Regarding Claim(s) 2, Oury discloses the conveying belt to extend and retract on an adjustable pulley 180, which is considered to be a “movable track” and operates within said telescoping sections.
Regarding Claim(s) 3, Oury shows that the telescoping sections are elevatable and can be vertically rotated 360°. This is interpreted as the section are elevatable and are rotatable 360 degrees about a vertical axis.
Regarding Claim(s) 5, since the apparatus of Oury as modified would be mounted on a medium duty truck chassis having a GVRW of less than 26,000 pounds, it would have been a mere design expediency to have configured the system so as to be of approximately 19,500 to approximately 23,000 GVRW lbs.
Regarding Claim(s) 6, Oury fails to disclose a particular extended distance, however, it would have been a mere design expediency to have constructed the telescoping sections to reach a distance of approximately 90 feet to approximately 100 feet when fully extended, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Regarding Claim(s) 7, Oury further discloses a removable hopper means (18) for loading material to be conveyed.
Regarding Claim(s) 8, the use of a diesel engine for the truck chassis would have been an obvious design choice (the only practical choices are gas or diesel), especially since Oury discloses a diesel auxiliary engine to power the conveyor system.
Regarding Claim(s) 9, the apparatus of Oury as modified can be operated by one person and without a CDL.
Claim 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury in view of Bonnet, Bacon-Maldonado and Frankl et al. (USPN 7448486).
Regarding Claim(s) 23, Oury shows a portable conveyor comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to a desired site, a hydraulically operated telescopical conveying unit (12) of a plurality of telescoping sections (134, 136, 138) nesting in each other (Fig. 2) and extending out from each other when telescoping (Figs. 1,3) and an internal extendable and retractable conveying belt (14) (col. 2:50-51, col. 5:55-58) for conveying material to be deployed and situated within said telescopical conveying unit, and operated via a diesel engine carried on the truck (col. 3:50-52). Oury does not disclose the conveying belt is a compactable serpentine conveying belt, the belt is stored on a movable roller assembly below the telescopical conveying unit, the conveying unit is operated by a PTO function of the pickup truck chassis engine or a roller assembly having one or more rolling wheels respectively mounted to one or more telescoping sections and moveable relative to each other by sliding on the rolling wheels. Bonnet (USPN5685416) teaches an telescopical conveying unit (10) having telescoping sections (22, 24, 26) and an endless conveyor belt (60) that is a compactable serpentine belt situated within the telescopical conveying unit, and wherein said serpentine belt is storable on a movable roller assembly (108,114). The arrangement of the belt storable on the rollers allows the take-up and pay-out of 
Regarding Claim(s) 26, Oury fails to disclose a particular extended distance, however, it would have been a mere design expediency to have constructed the telescoping sections to reach a distance of approximately 90 feet to approximately 100 feet when fully extended, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury in view of Bacon-Maldonado, Frankl et al. (USPN 7448486) and Mackin et al. (USPN 8186502).
Regarding Claim(s) 27, Oury shows a portable conveyor comprising a pickup truck rolling chassis (10) with inherent engine and transmission components for conveying material to .

Allowable Subject Matter
Claim 15 is allowed.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651